Citation Nr: 1451909	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-50 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea.  

In an October 2007 Neuropsychiatry Note, a VA psychiatrist noted that the exact relationship between diabetes and sleep apnea has been unclear but that a relatively small study concluded that obstructive sleep apnea was common in the non-insulin dependent diabetes mellitus.  The VA psychiatrist opined that he believed it was as likely as not that exposure to Agent Orange led to diabetes which then led to sleep apnea.  

In a June 2014 letter, a VA physician stated that there was growing evidence of a bi-directional link between diabetes and obstructive sleep apnea and that upon reviewing the Veteran's clinical history and medical record, it was her opinion that obstructive sleep apnea may possibly have been induced by diabetes. 

The Veteran underwent VA examination in August 2012.  After review of the claims file and examination of the Veteran, the VA physician opined that obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus as sleep apnea was diagnosed prior to the onset of the Veteran's diabetes and as there was no definite evidence that sleep apnea was caused by diabetes mellitus.  The VA physician also noted that there was no evidence in the medical literature that diabetes mellitus by itself aggravated sleep apnea and that as there was no record of a repeat sleep study since 2002, there was no objective evidence to determine if there had been worsening of the sleep apnea.

Two days prior to the VA examination, VA received a January 2012 Polysomnogram Report.  In an attached letter, the Veteran stated that a sleep study had been requested and partially performed and that he was waiting for an appointment to complete the second part of the study.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an effort should be made to obtain the second part of the sleep study.  Thereafter, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his sleep apnea that is not evidenced by the current record, to include the second part of the sleep study conducted in 2012.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA examination by an appropriate specialist.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, as appropriate.  The examiner must specify in the report that the records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is in any way caused by or permanently aggravated by a service-connected disability.  If aggravated, the examiner should specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

Note:  Service connection has been established for posttraumatic stress disorder (PTSD), valvular heart disease with left atrial and left ventricular enlargement, post traumatic degenerative disc disease of the cervical and lumbar spines, traumatic arthritis of the toes, diabetes mellitus, erectile dysfunction, onychomycosis of the toenails, dermopathy of the lower extremities, tinnitus, left upper arm scars, hypertension, varicose veins both legs, degenerative arthritis both hands, hearing loss, and bilateral inguinal hernia, residuals of lipoma excision right spermatic cord, atrophy of left testicle with varices, facial scars, and postoperative pilonidal cyst.   

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



